Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are allowed in view of Applicant’s amendments reciting a system and method of generating vector graphics and then rasterizing the vector graphics of a metabolic network. Applicants argued (Interview filed 05/05/2022) that their system comprises a novel hybrid method of rasterizing vector graphics. Applicants pointed to par. 0048 of the specification:
[0048] To display complicated networks on current hardware, a hybrid method has been developed that constructs portions of a network as vector graphics in small SVG documents (w3.org/TR/SVG11/), then rasterizes them into tiles within the web browser, using a rendering queue and an aggressively pruned cache to keep the memory footprint low. This hybrid tile layer may be combined with a collection of HTML layers to provide text information at different zoom levels, and an additional SVG layer that is not rasterized and is used to draw selection indicators and give other interactive feedback.

The amendments filed 11/24/2022 overcome the 35 USC 101 rejection because a system of vector graphics that are rasterized is not an abstract idea. The amendments also overcome the 35 USC 112(b) rejection and 35 USC 103 rejection in view of Applicants arguments that the prior art does not teach or make obvious a hybrid method of rasterizing vector graphics of a metabolic network.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635